DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 25 July 2022.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant’s arguments, see page 9, filed 25 July 2022, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 15 under 35 U.S.C. § 102 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8 and 13-14 of U.S. Patent No. 10,915,452. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim 1 of the instant application is anticipated by claims 1 and 2 of the ‘452 patent as shown below.  Claim 1 of the instant application contains a limitation that states the request data includes a cardinality and/or size of the aggregated data requested by a previously processed request.  Claim 2 of the ‘452 patent states that the request data includes one or more parameters.  One of these parameters is a number of the previously processed requests associated with the same time period.  Cardinality is defined as a number of elements in a set or grouping.  The parameter identified in claim 2 is referring to a number of elements in a group, therefore, this is interpreted by the Examiner as a cardinality.

Claim 8 of the instant application is anticipated by claims 7 and 8 of the ‘452 patent as shown below.  Claim 8 of the instant application contains a limitation that states the request data includes a cardinality and/or size of the aggregated data requested by a previously processed request.  Claim 8 of the ‘452 patent states that the request data includes one or more parameters.  One of these parameters is a number of the previously processed requests associated with the same time period.  Cardinality is defined as a number of elements in a set or grouping.  The parameter identified in claim 8 is referring to a number of elements in a group, therefore, this is interpreted by the Examiner as a cardinality.

Claim 15 of the instant application is anticipated by claims 13 and 14 of the ‘452 patent as shown below.  Claim 15 of the instant application contains a limitation that states the request data includes a cardinality and/or size of the aggregated data requested by a previously processed request.  Claim 14 of the ‘452 patent states that the request data includes one or more parameters.  One of these parameters is a number of the previously processed requests associated with the same time period.  Cardinality is defined as a number of elements in a set or grouping.  The parameter identified in claim 14 is referring to a number of elements in a group, therefore, this is interpreted by the Examiner as a cardinality.


10,915,452
17/142,756
1. A computer-implemented method, comprising: 
(A) obtaining, with at least one processor, request data associated with a plurality of previously processed requests for aggregated data; 
(C) predicting, with at least one processor, based on the request data, (i) a subset of the aggregated data associated with a subsequent request and (ii) a first time period associated with the subsequent request; 
(D) determining, with at least one processor, based on the first time period and a second time period associated with a performance of a data aggregation operation that generates the aggregated data, a third time period associated with instructing a memory controller managing a cache to evict cached data stored in the cache and load the subset of the aggregated data into the cache; 
(E) and providing, with at least one processor, an invalidation request to the memory controller managing the cache to evict the cached data stored in the cache and load the subset of the aggregated data into the cache during the third time period, wherein the subsequent request is a first request predicted to be received after completion of the performance of the data aggregation operation.

2. The computer-implemented method of claim 1, wherein the request data includes at least one of the following parameters associated with a previously processed request: one or more metrics of the aggregated data requested by the previously processed request, an amount of the aggregated data requested by the previously processed request, a time period, 
(B) a number of the previously processed request associated with a same time period, or any combination thereof.
1. A computer-implemented method, comprising: 
(A) obtaining, with at least one processor, request data associated with a plurality of previously processed requests for aggregated data, 
(B) wherein the request data includes a cardinality and/or size of the aggregated data requested by a previously processed request; 
(C) predicting, with at least one processor, based on the request data including the cardinality and/or size of the aggregated data requested by the previously processed request, (i) a subset of the aggregated data associated with a subsequent request and (ii) a first time period associated with the subsequent request; 
(D) determining, with at least one processor, based on the first time period and a second time period associated with a performance of a data aggregation operation that generates the aggregated data, a third time period associated with instructing a memory controller managing a cache to evict cached data stored in the cache and load the subset of the aggregated data into the cache; 
(E) and providing, with at least one processor, an invalidation request to the memory controller managing the cache to evict the cached data stored in the cache and load the subset of the aggregated data into the cache during the third time period.
Claim 2
Claim 2
7. A computing system comprising: 
(A) one or more processors programmed and/or configured to: 
(B) obtain request data associated with a plurality of previously processed requests for aggregated data; 
(D) predict, based on the request data, (i) a subset of the aggregated data associated with a subsequent request and (ii) a first time period associated with the subsequent request; 
(E) determine, based on the first time period and a second time period associated with a performance of a data aggregation operation that generates the aggregated data, a third time period associated with instructing a memory controller managing a cache to evict cached data stored in the cache and load the subset of the aggregated data into the cache; 
(F) and provide an invalidation request to the memory controller managing the cache to evict the cached data stored in the cache and load the subset of the aggregated data into the cache during the third time period, wherein the subsequent request is a first request predicted to be received after completion of the performance of the data aggregation operation.

8. The computing system of claim 7, wherein the request data includes at least one of the following parameters associated with a previously processed request: one or more metrics of the aggregated data requested by the previously processed request, an amount of the aggregated data requested by the previously processed request, a time period, 
(C) a number of the previously processed request associated with a same time period, or any combination thereof.
8. A computing system comprising: 
(A) one or more processors programmed and/or configured to: 
(B) obtain request data associated with a plurality of previously processed requests for aggregated data, 
(C) wherein the request data includes a cardinality and/or size of the aggregated data requested by a previously processed request; 
(D) predict, based on the request data including the cardinality and/or size of the aggregated data requested by the previously processed request, (i) a subset of the aggregated data associated with a subsequent request and (ii) a first time period associated with the subsequent request; 
(E) determine, based on the first time period and a second time period associated with a performance of a data aggregation operation that generates the aggregated data, a third time period associated with instructing a memory controller managing a cache to evict cached data stored in the cache and load the subset of the aggregated data into the cache; 
(F) and provide an invalidation request to the memory controller managing the cache to evict the cached data stored in the cache and load the subset of the aggregated data into the cache during the third time period.
Claim 8
Claim 9
13. A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: 
(A) obtain request data associated with a plurality of previously processed requests for aggregated data; 
(C) predict, based on the request data, (i) a subset of the aggregated data associated with a subsequent request and (ii) a first time period associated with the subsequent request; 
(D) determine, based on the first time period and a second time period associated with a performance of a data aggregation operation that generates the aggregated data, a third time period associated with instructing a memory controller managing a cache to evict cached data stored in the cache and load the subset of the aggregated data into the cache; 
(E) and provide an invalidation request to the memory controller managing the cache to evict the cached data stored in the cache and load the subset of the aggregated data into the cache during the third time period, wherein the subsequent request is a first request predicted to be received after completion of the performance of the data aggregation operation.

14. The computer program product of claim 13, wherein the request data includes at least one of the following parameters associated with a previously processed request: one or more metrics of the aggregated data requested by the previously processed request, an amount of the aggregated data requested by the previously processed request, a time period, 
(B) a number of the previously processed request associated with a same time period, or any combination thereof.
15. A computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: 
(A) obtain request data associated with a plurality of previously processed requests for aggregated data, 
(B) wherein the request data includes a cardinality and/or size of the aggregated data requested by a previously processed request; 
(C) predict, based on the request data including the cardinality and/or size of the aggregated data requested by the previously processed request, (i) a subset of the aggregated data associated with a subsequent request and (ii) a first time period associated with the subsequent request; 
(D) determine, based on the first time period and a second time period associated with a performance of a data aggregation operation that generates the aggregated data, a third time period associated with instructing a memory controller managing a cache to evict cached data stored in the cache and load the subset of the aggregated data into the cache; 
(E) and provide an invalidation request to the memory controller managing the cache to evict the cached data stored in the cache and load the subset of the aggregated data into the cache during the third time period.
Claim 14
Claim 16


Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136